Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-9 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-4 recite a device, Claim 5 recites an information terminal, Claim 6 recites a method, Claim 7 recites a method, Claim 8 recites a non-transitory storage medium, and Claim recites a non-transitory storage medium and therefore fall into a statutory category.

	The examiner interpreted that claims 6 and 8 perform the functions of the device of claim 1 and claims 7 and 9 perform the functions of the information terminal for examination purposes. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method for recommending routes to a user based on the analysis of received information, which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

In the present case concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) based on the analysis of information. The abstract idea portion of the claims is as follows:

The scope of  (Claim 1) [A recommendation device] comprising: [a processor] programmed to: (Claim 6) A recommendation method performed by [a processor], the recommendation method comprising: (Claim 8) [A non-transitory storage medium] storing [a recommendation program], [the recommendation program causing a computer to perform]: receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle, used for a car sharing service and a return place of the vehicle, and transmit the recommendation information to the user, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system. (Claim 5) [An information terminal] comprising: a processor programmed to:(Claim 7) A recommendation method performed by [a processor], (Claim 9)  [A non-transitory storage medium] storing [a recommendation program, the recommendation program] causing [a computer] to perform: transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user;  and receive transmitted recommendation information including; one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more route, and a rental place of a vehicle used for a  car sharing service and a return place of the vehicle, used for the car sharing service, the recommendation information being generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system; and display the recommendation information to the user; and display the recommendation information to the user where the portions not bracketed recite the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, (including an observation, evaluation, judgment, or opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method for recommending routes to a user using a car-sharing service based on received information (purpose, movement start position), which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (Claims 1, 6, 8) based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle, used for a car sharing service and a return place of the vehicle wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system. (Claims 5, 7, 9) the recommendation information being generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system; and display the recommendation information to the user.
Claims 1, 6, 8) receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; and transmit the recommendation information to the user,  (Claims 5, 7, 9 transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user;  and receive transmitted recommendation information including; one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more route, and a rental place of a vehicle used for a  car sharing service and a return place of the vehicle, used for the car sharing service, TSN20171 1027US00 TFN170991-US13

Further, the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A recommendation device. (See paragraphs 6-8, 18, 20, and 22 of the Specification)
An information terminal. (See paragraph 19 of the Specification)
A processor. (See paragraphs 11-12 of the Specification)
A non-transitory storage medium. (See paragraphs 13-14 of the Specification)
A recommendation program. (See paragraphs 13-14 of the Specification)
A computer. (See paragraphs 13-14 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular, applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-4 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Dependent claim 2 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting, wherein the processor is programmed to: receive, from the user, application for a reservation for use of the vehicle used for the car sharing service at the rental place and the return place; and settle the reservation for use of the vehicle used for the car sharing service. Generally linking the abstract idea to a generic computing environment capable of receiving information (the application for the associated reservation) and processing information (settling the received reservation application) does integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.
	
Dependent claim 3 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the processor is programmed to search for a place using the purpose; transmit, to the user, a plurality of places searched based on the search for the place, receive, from the user, selection of a target place corresponding to the purpose; and search for the one or more routes for movement from the movement start position to the target place. Generally linking the abstract idea to a generic computing environment capable of processing information (searching for a place and searching for a route to the selected place) and displaying information (plurality of places identified) does integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the transportation system used for movement, includes at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for car sharing service and does not add significantly more to the abstract idea. Therefore, dependent claim 4 is also non-statutory subject matter. 

	In conclusion, the claims are directed to the abstract idea of Mental Processes (recommending routes based on analysis of received information) it falls under the Mental Processes (such as concepts performed in the human mind, including an observation, evaluation, judgment, or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20190086223) in view of Katsuhiko (JP 2018200187) and Klampfl et al. (US Patent No. 8,949,028).

	Referring to claims 1, 6, and 8,

Tanaka, which is directed to an information processing devices that generates a moving plan including a via-point and a destination, and stop-by-place candidates based on the moving plan are acquired by a route search unit on the basis of a moving plan search request which includes a predetermined condition inputted by a user and acquired by an acquisition unit, 

(Claim 1) A recommendation device comprising: a processor programmed to:  (Tanaka Figure 1 el. 50 and abstract disclosing an information processing device that searches for a moving route to a destination in accordance with a destination arrival time, together with stop-by place candidates corresponding to the moving purpose and transmits a search result to the mobile device. Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. 

(Claim 6) A recommendation method performed by a processor, the recommendation method comprising: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer.)

(Claim 8) A non-transitory storage medium storing a recommendation program, the recommendation program causing a computer to perform: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer. Tanaka paragraph 208 disclosing the programs may be record in a hard disk, a SSD, a ROM as a recording medium beforehand. The programs may be temporarily or permanently stored in a flexible disk, CD-ROM or other removable recording media. Tanaka paragraph 209 teaching that the programs may be installed in a computer from a download site such as through a LAN and the Internet.)

receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; (Tanaka paragraph 33 disclosing a moving plan including a via-point and a destination, and stop-by place candidates based on the moving plan are acquired by a route search unit on the basis of a moving plan search request which includes a predetermined condition inputted by a user and acquired by an acquisition unit. Tanaka paragraph 66 teaching that the user is allowed to input information via an input unit when selecting a moving route and a stop-by place. This information can include destination, destination arrival time, moving purpose, (interpreted as purpose) selection of a moving route, budget, and the like. Tanaka paragraph 70 teaching the position information acquisition unit may acquire position information from a positioning unit of the vehicle or an information terminal such as a smartphone possessed by the user. Tanaka Figure 3 illustrating the information processing device includes a communication unit in conjunction with Tanaka paragraph 82 disclosing the communication unit communicates with the mobile device and outputs received information, such as a route search request, to the route search unit. Tanaka paragraph 138 teaching the departure place (interpreted as the movement start position) may be a current location of the user rather than a departure place as illustrated in Figure 7. Tanaka Figure 16 illustrating a GUI that may be displayed for a user on their mobile device and this includes the departure place (EA Station Departure) may be replaced in conjunction with Tanaka paragraph 181 teaching that in response to selection of the icon “replace” the information enables users to replace the departure place, stop-by places, and destination for change.  )

based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose; (Tanaka Figure 2 illustrating the information processing devices includes a route searching unit. Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device.)

Tanaka does not explicitly disclose a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; and transmit the recommendation information to the user, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system.

However Katsuhiko, which is directed to performing a route search in consideration of the use of a rental car, teaches:

a transportation system being assigned to each of the one or more routes (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means.  Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes.)

generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; and transmit the recommendation information to the user. (Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route. Katsuhiko paragraph 76 teaching the in-vehicle device establishes communications with a mobile terminal to send and receive information. The in-vehicle device may acquire information of a searched route stored in a server.)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko to incorporate a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; and transmit the recommendation information to the user with the motivation of incorporating additional modes of transportation that user may use in reaching a destination (Katsuhiko paragraph 13) rental vehicles that may be used by a user to reach a desired destination and to present optimal routes that are convenient for the user (Katsuhiko paragraph 58) for example choosing a return place near the desired destination of the user, choosing a rental place that is near a transit point or the start of the user’s route.

Tanaka in view of Katsuhiko does not explicitly disclose, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system.

However Klampfl, which is directed to multi-modal route planning, teaches, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system. (Klampfl column 1 lines 5-16 teaching given a specified starting point, and a specified destination, or end point, a variety of possible routes and/or modes of transport may be possible between the starting point and the endpoint. For example, in an urban area, one or more of walking, various modes of public transportation such as buses, light rail, etc., bicycling, using a motor scooter, driving a vehicle such as a car, etc., car sharing or other ride sharing, may be used to travel from a starting point to a destination point. A route that incorporates more than one such mode of transport, e.g., having different segments that are traversed using different respective modes of transport, is sometimes referred to as a multi-modal route. Klampfl column 7 lines 10-22 teaching a conventionally generated route may not be optimal for a particular user. Therefore, the module 106 evaluates one or more preliminary routes according to data 115, parameters 116, and/or attributes 117. Klampfl column 8 lines 15-25 teaching the module 106 may compare parameters 116 to attributes 117 to determine whether any waypoints and/or segments may not be included on a final route presented to the user. As mentioned above, a parameter 116 may specify waypoint and/or route segment 117 that are a basis for excluding a waypoint from a route, e.g., a parameter 116 could specify that a route should not include bus travel. Klampfl column 8 lines 44-46 teaching another parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. Klampfl column 8 lines 15-25 teaching for example the process may involve identifying different vehicle types. Further, different objective functions could result in selecting different routes using one of the three vehicle 101 types. Klampfl column 8 lines 39-42 teaching an objective function could take into account, in addition or as an alternative to a vehicle 101 type, a number of occupants in a vehicle 101, availability of car-sharing waypoints, and other factors. Klampfl column 8 lines 56-67 teaching parameters 116 may be personalized for a user, e.g., according to user input. For example, a user could specify that the user possesses a parking pass for a potential waypoint between a specified route start point and end point, is a member of a car-sharing service and/or bicycle-sharing service that could be available at a route waypoint, that the user possesses transit passes providing economical (e.g., unlimited in a period of time, discounted, etc.) public transit passes, etc. Likewise, such information about a user could be stored, e.g., in a device 150, in the data store 130, etc., in conjunction with a user identifier, and retrieved by the module 106 for use in route generation.)

One of ordinary skill in the would have been motivated to combine the invention disclosed in Tanaka and Klampfl, as Klampfl further develops consideration of user parameters in the generation of a preferable route.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko and Klampfl to incorporate ,wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system with the motivation of taking into consideration user parameters, such as membership of a car-sharing service, when generating a route recommendation. (Klampfl column 8 lines 56-67)

Referring to claim 3, 

Tanaka further discloses wherein the processor is programmed to: search for a place using the purpose; (Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 88 teaching the mobile device transmits the in-vehicle state and stop-by information as information contained in the route search request. The stop-by information is information indicating a time required at a stop-by place and the like together with the stop-by place. The information processing device searches for a moving route together with the in-vehicle state and stop-by information, and transmits a new moving route to the user.  Tanaka paragraph 95 

transmit, to the user, a plurality of places searched based on the search for the place; (Tanaka Figure 16 illustrating an exemplar GUI on the mobile device presenting a moving route and stop-by place candidates available in the moving route. Tanaka paragraph 95 teaching that a stop-by place to be presented is selected on the basis of a moving purpose of the user and user attribute information. For example, selected as a candidate is a stop-by place of a type related to a moving purpose (sightseeing, date). Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.)

receive, from the user, selection of a target place corresponding to the purpose;  (Tanaka Figure 18 illustrating an updated GUI screen in response to a user’s selection of a stop-by place from the stop-by place recommendations. Tanaka Figure 19 illustrating the GUI including the stop-by place and updated moving path. Tanaka paragraph 72 teaching the control unit causes the input unit, the display unit, and the voice output unit to select a stop-by place from stop by place candidates, change a selected stop-by place, select or change a moving route in an interactive manner by using displays and voices. Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.)

and search for the one or more routes for movement from the movement start position to the target place. (Tanaka Figure 16 illustrating an exemplar GUI on the mobile device presenting a moving route and stop-by place candidates available in the moving route. Tanaka Figure 18 illustrating an updated GUI screen in response to a user’s selection of a stop-by place from the stop-by place recommendations. Tanaka Figure 19 illustrating the GUI including the stop-by place and updated moving path. Tanaka paragraph 72 teaching the control unit causes the input unit, the display unit, and the voice output unit to select a stop-by place from stop by place candidates, change a selected stop-by place, select or change a moving route in an interactive manner by using displays and voices. Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 178 teaching that Figure 16 illustrates the GUI screen which displays information regarding selected course, and moving path, route details, and recommended spots. Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.) 

Referring to claim 4,

Katsuhiko further teaches, wherein the transportation system, includes at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for the car sharing service.  (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means.  Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of  Klampfl, and Katsuhiko to incorporate wherein the recommendation information includes, as a transportation system used for movement, at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for the car sharing service with the motivation of incorporating additional modes of transportation that a user may consider in reaching a desired destination. (Katsuhiko paragraph 13)

Referring to claims 5, 7, and 9, 

Tanaka further discloses (Claim 5) An information terminal comprising: a processor programmed to: (Tanaka Figure 2 illustrating the components in the exemplar mobile phone): 

(Claim 7) A recommendation method performed by a processor, the recommendation method comprising: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer.)

(Claim 9) A non-transitory storage medium storing a recommendation program, the recommendation program causing a computer to perform: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer. Tanaka paragraph 208 disclosing the programs may be record in a hard disk, a SSD, a ROM as a recording medium beforehand. The programs may be temporarily or permanently stored in a flexible disk, CD-ROM or other removable recording media. Tanaka paragraph 209 teaching that the programs may be installed in a computer from a download site such as through a LAN and the Internet.)

transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user; (Tanaka Figure 2 illustrating that the mobile phone includes a communications unit. paragraph 33 disclosing a moving plan including a via-

receive transmitted recommendation information including: one or more routes for movement from the movement start position to a place corresponding to the purpose, (Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 125 disclosing the information processing device transmits route guidance of the moving route selected by the user to the mobile devices. Tanaka paragraph 143 disclosing that the mobile device can notify the information processing device that the stop-by place has been selected and displays the route information regarding the changed moving route transmitted from the information processing device to the mobile device in response to this notification.)

Tanaka does not disclose a transportation system being assigned to each of the one or more routes, and the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle,

However Katsuhiko further teaches, a transportation system being assigned to each of the one or more routes, and the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle, a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service, (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means. Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes. Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route.)

the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle with the motivation of incorporating additional modes of transportation that user may use in reaching a destination (Katsuhiko paragraph 13) rental vehicles that may be used by a user to reach a desired destination (in the present case a target place) and to present optimal routes that are convenient for the user (Katsuhiko paragraph 58) for example  choosing a return place near the desired destination of the user, choosing a rental place that is near a transit point or the start of the user’s route.

Tanaka in view of Katsuhiko does not explicitly disclose, the recommendation information being generated based on at least one of; (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system.

However Klampfl, which is directed to multi-modal route planning, teaches, the recommendation information being generated based on at least one of; (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system.. (Klampfl column 1 lines 5-16 teaching given a specified starting point, and a specified destination, or end point, a variety of possible routes and/or modes of transport may be possible between the starting point and the endpoint. For example, in an urban area, one or more of walking, various modes of public transportation such as buses, light rail, etc., bicycling, using a motor scooter, driving a vehicle such as a car, etc., car sharing or other ride sharing, may be used to travel from a starting point to a destination point. A route that incorporates more than one such mode of transport, e.g., having different segments that are traversed using different respective modes of transport, is sometimes referred to as a multi-modal route. Klampfl column 7 lines 10-22 a conventionally generated route may not be optimal for a particular user. Therefore, the module 106 evaluates one or more preliminary routes according to data 115, parameters 116, and/or attributes 117. Klampfl column 8 lines 15-25 For example, the module 106 may compare parameters 116 to attributes 117 to determine whether any waypoints and/or segments may not be included on a final route presented to the user. As mentioned above, a parameter 116 may specify waypoint and/or route segment attributes 117 that are a basis for excluding a waypoint from a route, e.g., a parameter 116 could specify that a route should not include bus travel. Klampfl column 8 lines 44-46 teaching another parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. Klampfl column 8 lines 15-25 teaching for example the process may involve identifying different vehicle types. Further, different objective functions could result in selecting different routes using one of the three vehicle 101 types. Klampfl column 8 lines 39-42 teaching an objective function could take into account, in addition or as an alternative to a vehicle 101 type, a number of occupants in a vehicle 101, availability of car-sharing waypoints, and other factors. Klampfl column 8 lines 56-67 teaching parameters 116 may be personalized for a user, e.g., according to user input. For , is a member of a car-sharing service and/or bicycle-sharing service that could be available at a route waypoint, that the user possesses transit passes providing economical (e.g., unlimited in a period of time, discounted, etc.) public transit passes, etc. Likewise, such information about a user could be stored, e.g., in a device 150, in the data store 130, etc., in conjunction with a user identifier, and retrieved by the module 106 for use in route generation.)

One of ordinary skill in the would have been motivated to combine the invention disclosed in Tanaka and Klampfl, as Klampfl further develops consideration of user parameters in the generation of a preferable route.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko and Klampfl to incorporate ,the recommendation information being generated based on at least one of; (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system with the motivation of taking into consideration user parameters, such as membership of a car-sharing service, when generating a route recommendation. (Klampfl column 8 lines 56-67)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20190086223) in view of Katsuhiko (JP 2018200187), Klampfl et al. (US Patent No. 8,949,028), and Guangdong (WO 2018232867).

Referring to claim 2,

Tanaka in view of Katsuhiko and Klampfl does not disclose wherein the processor is programmed to: receive, from the user, application for a reservation for use of the vehicle used for the car sharing service at the rental place and the return place; and settle the reservation for use of the vehicle used for the car sharing service.

However Guangdong, which is directed to vehicle leasing method and device, teaches:

a reservation receiving unit configured to, from the user, receive application for a reservation for use of the vehicle at the rental place and the return place; (Guangdong paragraph 28 teaching that the vehicle rental request includes user terminal location information or designated location information, search for all vehicles to be rented within a certain distance of the user terminal or designated location. Guangdong paragraph 33 teaching feeding back the vehicle to be rented information to the user terminal includes, sending all the vehicles to be rented to the user terminal in the form of an electronic map, and the electronic map displays the information of all the vehicles to be rented. Location information and navigation routes of all vehicles to be rented to the user terminal location or designated location. Guangdong paragraph 43 receive the vehicle to be rented selection confirmation information sent to the user terminal, and modify the state of the selected vehicle to be rented or leased according to the selection confirmation.) 

and a reservation settling unit configured to settle the reservation for use of the vehicle, the vehicle being a target of the application. (Guangdong paragraph 44 when the vehicle return request sent by the user terminal, obtain the location information in the return request, and store the location information in conjunction with the basic vehicle information. Guangdong paragraph 56 teaching that receiving confirmation information about the selection of a vehicle to be rented sent by the user terminal, and sending an instruction to charge a reservation fee to the user terminal according to the selection confirmation information. Guangdong paragraph 114 teaching the device may include a pre-charging unit, configured to send an instruction to charge a reservation fee according to the selection confirmation information. If the payment information from the user terminal is received within the preset time period, the status of the selected vehicle is changed to reserved, and the vehicle reservation is successful, otherwise, the vehicle reservation fails.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to  combine the invention disclosed in Tanaka, considers using a mobile device to set stop-by place such as commercial facilities and decide (perform processing such as order and settlement) services desired to be used at a commercial facility (Tanaka paragraph 206) and Guangdong as Guangdong further embellishes on the reservation procedure in Tanaka for a particular commodity/service (rental vehicles). (Guangdong paragraph 6) 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko, Klampfl, and Guangdong to incorporate a reservation receiving unit configured to, from the user, receive application for a reservation for use of the vehicle at the rental place and the return place; and a reservation settling unit configured to settle the reservation for use of the vehicle, the vehicle being a target of the application with the motivation of enabling users to submit reservations for a vehicle and to verify that adequate payment has been received within a predetermined period of time to validate the reservation and notify the user of successful transaction. (Guangdong paragraphs 56-59)
Response to Arguments
Applicant’s arguments filed March 8, 2021 have been fully considered.
Regarding the 112 (f) interpretation the examiner finds applicant’s amendments persuasive and has withdrawn the 112(f) interpretation.

Regarding the 101 rejection, the examiner finds applicant’s arguments, on page 8 of the Remarks dated March 8, 2021, and amendments unpersuasive. Applicant argues that the 1) the transmission of data cannot be performed in the human mind and 2) the claims are integrated into a practical application as the claims transmit specific information that is generated based on (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system and therefore promote car sharing services. With regards to 1) the examiner respectfully disagrees, the 

	Regarding the 103 rejections the examiner finds applicant’s arguments, on page 9 of the remarks, and amendments unpersuasive. Applicant’s argument is that Katsuhiko fails to disclose the amended subject matter, recommendation information being generated based on at least one of: (i) a preferential assignment of the vehicle used for the car sharing service when a plurality of the transportation systems are available, and (ii) a preferential use of a route to which the vehicle used for the car sharing service is assigned as its transportation system; and therefore the corresponding dependent claims are allowable. This argument is rendered moot in view of the newly provided art, Klampfl.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Konig et al. (US 20160202079) – directed to obtaining a multi-modal route through a multi-modal transportation network, which permits travel by more than one mode of transport. 

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.


http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689


/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689